Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This action is responsive to the communication filed on 12/07/2022.  Claims 1 and 12 have been amended. Claim 9 has been cancelled. Claims 17-20 have been withdrawn. Claims 1-8 and 10-16 are pending.
2.	Applicants' arguments filed 12/07/2022 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Larchev in view of Geng et al (U.S. 20140105488 A1 hereinafter, “Geng”).
8.	With respect to claim 1,
	Larchev discloses a search query enhancer comprising:
a memory; and
a hardware processor communicatively coupled to the memory, the hardware processor configured to:
receive a query from a device, the query comprising first search parameters (Larchev [0011], [0016], [0032], [0043] – [0045], [0062] – [0064], [0084] – [0089] e.g. a word vector for each word in the search query, such as: kitchen facet, back rubber mallet);
retrieve, from a database and based on the first search parameters (Larchev [0011], [0016], [0032], [0043] – [0045], [0062] – [0064], [0084] – [0089] e.g. a word vector for each word in the search query, such as: kitchen facet, back rubber mallet), at least one of a plurality of previously issued queries (Larchev [0011] - [0018], [0046], [0084] e.g. prior user queries), a plurality of responses generated for the plurality of previously issued queries, and a plurality of selections made from the plurality of responses (Larchev [0013], [0046] e.g. a respective composite vector describing a respective document that was returned by the search engine and selected by the user responsive to the respective prior search query … a set of user selections 30 of documents in search results that were responsive to those prior search queries);
apply a machine learning algorithm (Larchev [0011] – [0012], [0017], [0043], [0046], [0063] – [0064] e.g. machine learning model) based at least on the plurality of selections (Larchev [0013], [0046] e.g. a respective composite vector describing a respective document that was returned by the search engine and selected by the user responsive to the respective prior search query … a set of user selections 30 of documents in search results that were responsive to those prior search queries) to determine second search parameters (e.g. properly spelled words, such as: kitchen faucet, black rubber);
use the second search parameters (Larchev [0016], [0032], [0084], [0089] e.g. properly spelled words, such as: kitchen faucet, black rubber) to modify (Larchev [0016], [0032], [0084], [0089] e.g. changing) the query to form an enhanced query (Larchev [0016], [0032], [0042] – [0046], [0054] – [0055], [0058], [0084], [0089] e.g. recommended/suggested query with properly spelled words);
communicate the enhanced query (Larchev [0016], [0032], [0042] – [0046], [0054] – [0055], [0058], [0084], [0089] e.g. recommended/suggested query with properly spelled words) to a plurality of response systems;
receive, from the plurality of response systems, a plurality of responses to the enhanced query;
determine, for each response of the plurality of responses, a positive indication that the response will be selected (Larchev [0013], [0046] - [0047], [0079] – [0082] and Figs. 4-6 e.g. a respective composite vector describing a respective document that was returned by the search engine and selected by the user responsive to the respective prior search query … a set of user selections 30 of documents in search results that were responsive to those prior search queries … Pairs may include documents selected by users and corresponding search queries, which may comprise positive examples for training the machine learning algorithm; according to Gao et al (US 9,104,733 B2, hereinafter Gao) col. 6 lines 54-67 “(35) FIG. 3 is a generalized process flow diagram of a method 300 for ranking documents for a Web search using a translation model. The method 300 begins at block 302, at which a number of training samples are generated from clickthrough data. The clickthrough data may include user queries, documents corresponding to the user queries, and user click information corresponding to the user queries. Such clickthrough data may be obtained from commercial search engine log files, for example. The training samples may include a number of features represented by positive query-document pairs and negative query-document pairs. The negative query-document pairs include query-document pairs that are retrieved by a search engine for a particular query and are rarely or never clicked on by users.” and col. 7 lines 10-28 “(37) The clickthrough data that are used to generate the training samples may include some amount of position bias. The term "position bias" refers to the likelihood of a user clicking on, or not clicking on, a particular document for a query based on the document's position in the search result list for the query.”);
construct, based on the plurality of responses to the enhanced query, an enhanced response to the query, wherein the enhanced response comprises a ranking of each response of the plurality of responses based on the determined positive indication (Larchev [0013], [0046] - [0047], [0079] – [0082] and Figs. 4-6 e.g. a respective composite vector describing a respective document that was returned by the search engine and selected by the user responsive to the respective prior search query … a set of user selections 30 of documents in search results that were responsive to those prior search queries … The search result ranking system 14 may further include a set of document vector models 32.  In an embodiment, the document vector models 32 may include at least one vector model for each of a plurality of the documents 16 … User selections obtained at step 104 may be embodied in user click data collected by a website through which the prior search queries were made, in some embodiments … Pairs may include documents selected by users and corresponding search queries, which may comprise positive examples for training the machine learning algorithm); and
communicate the enhanced response to the device for selection of a response from the plurality of responses to the enhanced query (Larchev [0016] – [0018] e.g. [0016] In an embodiment of the system, the prior search queries included in the set of pairs may comprise a first set of prior search queries, and the library of n-tuple word mappings may comprise a second set of prior search queries comprising a plurality of properly-spelled search queries. [0017] In an embodiment of the system, the method may further comprise training the machine learning model on the set of pairs. [0018] In an embodiment of the system, the method may further comprise receiving, from the user, a selection of one of the prior search queries, executing a search with the search engine on the user-selected prior search query, and returning a set of documents to the user that are responsive to the user-selected prior search query).
Although Larchev substantially teaches the claimed invention, Larchev does not explicitly indicate determine, for each response of the plurality of responses, a likelihood … based on the determined likelihoods.
Geng teaches the limitations by stating
determine, for each response of the plurality of responses, a likelihood that the response will be selected (Geng [0014], [0017] – [0018] and [0028] e.g. To estimate the image page static rank, the user interests to an image page are correlated to the clicks of this image in the image search results,… which can estimate the probability of a page being clicked in the image search results by combining a series of features extracted from the page URL (uniform resource locator) … (1)sampling the positive and negative training data from the discovered URLs based on user clicks … predict the image page static rank of all the discovered URLs. Based on the image page static rank, the top ranked pages can be selected as the index targets … The training data (positive webpage samples 214 and negative webpage samples 216) is sampled based on the user's previous image search vertical clicks in the search engine log, since the prediction is the likelihood of a user's future clicks to an image inside some webpage … which selection model 218 (similar to selection model 112) can be used as part of prediction 208 to predict a selection score for URLs discovered in the future);
	construct, based on the plurality of responses to the enhanced query, an enhanced response to the query, wherein the enhanced response comprises a ranking of each response of the plurality of responses based on the determined likelihoods (Geng [0014], [0017] – [0018] and [0028] e.g. To estimate the image page static rank, the user interests to an image page are correlated to the clicks of this image in the image search results,… which can estimate the probability of a page being clicked in the image search results by combining a series of features extracted from the page URL (uniform resource locator) … (1)sampling the positive and negative training data from the discovered URLs based on user clicks … predict the image page static rank of all the discovered URLs. Based on the image page static rank, the top ranked pages can be selected as the index targets … The training data (positive webpage samples 214 and negative webpage samples 216) is sampled based on the user's previous image search vertical clicks in the search engine log, since the prediction is the likelihood of a user's future clicks to an image inside some webpage … which selection model 218 (similar to selection model 112) can be used as part of prediction 208 to predict a selection score for URLs discovered in the future).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Larchev and Geng, to enable an image search engine that is capable of covering and returning the most informative images as well as the associated pages (Geng [0002]). 
9.	With respect to claim 10,
	Larchev discloses
retrieve, from the database and based on the plurality of responses, a plurality of previously selected responses; and
apply a machine learning algorithm (Larchev [0011] – [0012], [0017], [0043], [0046], [0063] – [0064] e.g. machine learning model) on the plurality of previously selected responses to determine a response parameter for each response of the plurality of responses, wherein the enhanced response comprises the response parameter for each response of the plurality of responses (Larchev [0011], [0016], [0032], [0043] – [0045], [0062] – [0064], [0084] – [0089] e.g. a word vector for each word in the search query, such as: kitchen facet, back rubber mallet).
10.	With respect to claim 11,
	Larchev discloses
add the query to the database;
determine that a first response of the plurality of response was selected; and
add the first response to the database (Larchev [0013], [0046] e.g. a respective composite vector describing a respective document that was returned by the search engine and selected by the user responsive to the respective prior search query … a set of user selections 30 of documents in search results that were responsive to those prior search queries).
11.	Claim 12 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

12.	Claims 2-4, 7-8, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larchev in view of Geng, and further in view of Brill.
13.	With respect to claim 2,
Although Larcheva and Geng combination substantially teaches the claimed invention, they do not explicitly indicate
determine that the query was initiated by a user, the plurality of previously issued queries retrieved from the database comprise a plurality of queries previously issued by the user, the plurality of responses generated for the plurality of previously issued queries comprises a plurality of responses communicated to the user, or the plurality of selections made from the plurality of responses comprises a plurality of selections made by the user; and
determine, based on at least one of the plurality of queries previously issued by the user, the plurality of responses communicated to the user, and the plurality of selections made by the user and by applying the machine learning algorithm, a preference of the user, the second search parameters comprise the preference.
Brill teaches the limitations by stating
determine that the query was initiated by a user, the plurality of previously issued queries retrieved from the database comprise a plurality of queries previously issued by the user, the plurality of responses generated for the plurality of previously issued queries comprises a plurality of responses communicated to the user (Brill [0009], [0047], [0052], [0063], [0067] – [0070], [0081] and Figs. 5 & 8 e.g. the set of queries can be obtained from a query log that is populated with search transactions when a search query is executed.  The search transactions saved to a query log can include the search query and associated information such as a unique identification (e.g., a global unique identifier, or GUID) for the user that generated the search), or the plurality of selections made from the plurality of responses comprises a plurality of selections made by the user; and
determine, based on at least one of the plurality of queries previously issued by the user, the plurality of responses communicated to the user, and the plurality of selections made by the user and by applying the machine learning algorithm, a preference of the user, the second search parameters (Brill [0009], [0047], [0052], [0063], [0067] – [0070], [0081] and Figs. 5 & 8 e.g. The similarity measurement can improve the search via facilitating determining synonymous terms, detecting grammatical errors, detecting punctuation errors, and determining term variation, and providing for collaborative filtering) comprise the preference (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Larchev, Geng and Brill, to that improve content search engine results via a distributional analysis of a search query log (Brill [0001]). 
14.	With respect to claim 3,
	Brill further discloses
determine that the query was initiated by a user, the plurality of previously issued queries retrieved from the database comprise a plurality of queries previously issued by the user, the plurality of responses generated for the plurality of previously issued queries comprises a plurality of responses communicated to the user, or the plurality of selections made from the plurality of responses comprises a plurality of selections made by the user; and
for each response of the plurality of responses to the enhanced query, determine, based on the plurality of queries previously issued by the user, the plurality of responses communicated to the user, or the plurality of selections made by the user, a likelihood that the user will select that response, wherein constructing the enhanced response comprises adding, to the enhanced response, a response of the plurality of responses to the enhanced query based on the determined likelihood that the user will select the response of the plurality of responses to the enhanced query (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
15.	With respect to claim 4,
	Brill further discloses
determine that the query was initiated by a category of user, the plurality of previously issued queries retrieved from the database comprise a plurality of queries previously issued by the category of user, the plurality of responses generated for the plurality of previously issued queries comprises a plurality of responses communicated to the category of user, or the plurality of selections made from the plurality of responses comprises a plurality of selections made by the category of user (Brill [0009], [0047], [0052], [0063], [0067] – [0070], [0081] and Figs. 5 & 8 e.g. [0009] In addition, information such as a user identification can be saved to the log and associated with the query; referring to the instant applicant’s specification [0041] “…individual user” ); and
determine, based on at least one of the plurality of queries previously issued by the category user, the plurality of responses communicated to the category of user, and the plurality of selections made by the category of user and by applying the machine learning algorithm, a preference of the category of user, the second search parameters comprise the preference (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
16.	With respect to claim 7,
	Brill further discloses
after receiving the plurality of responses, communicate, to a first response system of the plurality of response systems, a message indicating a factor that affects a likelihood that a response of the plurality of responses will be selected, the response of the plurality of responses is received from the first response system; and
receive, from the first response system, a second response based on the message, the second response incorporates a change based on the indicated factor, wherein the enhanced response is constructed further based on the second response from the first response system (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
17.	With respect to claim 8,
	Brill further discloses
determining the second search parameters comprises determining a likelihood that the query was automatically and programmatically generated; and
the enhanced query comprises the determined likelihood (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
18.	Claims 13-14 and 16 are same as claims 2-4 and 7 and are rejected for the same reasons as applied hereinabove.

19.	Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larchev in view of Geng and Brill, and further in view of Carmel et al (U.S. 20110125764 A1 hereinafter, “Carmel”).
20.	With respect to claim 5,
Brill further discloses
determining the second search parameters comprises determining a likelihood that a response from a first response system of the plurality of response systems will be selected (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
Although Larchev, Geng and Brill combination substantially teaches the claimed invention, they do not explicitly indicate
forming the enhanced query comprises:
if the likelihood is below a threshold, adding an instruction that the first response system form the response by querying a database of responses using the first search parameters; and
if the likelihood is above the threshold, adding an instruction that the first response system form the response using the second search parameters.
Carmel teaches the limitations by stating
forming the enhanced query comprises:
if the likelihood is below a threshold, adding an instruction that the first response system form the response by querying a database of responses using the first search parameters; and
if the likelihood is above the threshold, adding an instruction that the first response system form the response using the second search parameters (Carmel [0056] e.g. [0056] The query is expanded with the maximal weighted terms, for example, all terms with a weight higher than a given threshold.  A boost is given to each expanded term in the expanded query according to its relative weight).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Larchev, Geng, Brill and Carmel, to that improve content search engine results via a distributional analysis of a search query log (Brill [0001]). 
21.	With respect to claim 6,
	Carmel further discloses
receive the enhanced query;
if the determined likelihood is below the threshold, construct the response by adding to the response a result of querying the database of responses using the first search parameters; and
if the determined likelihood is above the threshold, construct the response by adding to the response a result of evaluating the second search parameters (Carmel [0056] e.g. [0056] The query is expanded with the maximal weighted terms, for example, all terms with a weight higher than a given threshold.  A boost is given to each expanded term in the expanded query according to its relative weight).
22.	Claim 15 is same as claim 5 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
23.	Applicant’s remarks and arguments presented on 12/07/2022 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 14, 2022